Exhibit 10.12

MOTOROLA MOBILITY HOLDINGS, INC.

STOCK OPTION CONSIDERATION AGREEMENT

GRANT DATE: XXXXXX

The following Agreement is established to protect the trade secrets,
intellectual property, confidential information, customer relationships and
goodwill of Motorola Mobility Holdings, Inc. and each of its Affiliates (the
“Company”) as defined in the Motorola Mobility Holdings, Inc. 2011 Incentive
Compensation Plan (the “Plan”). In its sole discretion, the Committee (as
defined in the Plan) may amend or waive the provisions of this Agreement, in
whole or in part, to the extent necessary or advisable to comply with applicable
laws, as determined by the Committee.

As consideration for the stock option(s) granted to me on the date shown above
under the terms of the Plan (“the Covered Options”), and the Company having
provided me with Confidential Information as an appointed vice president or
elected officer of the Company, I agree to the following:

(1) I agree that during the course of my employment and thereafter, I will not
use or disclose, except on behalf of the Company and pursuant to its directions,
any Company Confidential Information. Confidential Information means information
concerning the Company and its business that is not generally known outside the
Company. Confidential Information includes: (i) trade secrets; (ii) intellectual
property; (iii) the Company’s methods of operation and Company processes;
(iv) information regarding the Company’s present and/or future products,
developments, processes and systems, including invention disclosures and patent
applications; (v) information on customers or potential customers, including
customer’s names, sales records, prices, and other terms of sales and Company
cost information; (vi) Company personnel data; (vii) Company business plans,
marketing plans, financial data and projections; and (viii) information received
in confidence by the Company from third parties. Information regarding products
or technological innovations in development, in test marketing or being marketed
or promoted in a discrete geographic region, which information the Company is
considering for broader use, shall not be deemed generally known until such
broader use is actually commercially implemented.

(2) I agree that during my employment and for a period of one year following
termination of my employment for any reason, I will not hire, recruit, solicit
or induce, or cause, allow, permit or aid others to hire, recruit, solicit or
induce, or to communicate in support of those activities, any employee of the
Company who possesses Confidential Information of the Company to terminate
his/her employment with the Company and/or to seek employment with my new or
prospective employer, or any other company.

(3) I agree that during my employment and for a period of one year following
termination of my employment for any reason, I will not engage in activities
which are entirely or in part the same as or similar to activities in which I
engaged at any time during the one year preceding termination of my employment,
for any person, company or entity in connection with products, services or
technological developments (existing or planned) on which I worked at any time
during the one year preceding termination of my employment. This paragraph
applies in the countries in which I have physically been present performing work
for the Company or its Affiliate at any time during the one year preceding
termination of my employment.

(4) I agree that during my employment and for a period of one year following
termination of my employment for any reason, I will not, directly or indirectly,
on behalf of myself or any other person, company or entity, solicit or
participate in soliciting, products or services competitive with or similar to
products or services offered by, manufactured by, designed by or distributed by
the Company to any person, company or entity which was a customer or potential
customer for such products or services and with which I had direct or indirect
contact regarding those products or services or about which I learned
Confidential Information at any time during the two years prior to termination
of employment with the Company.

(5) I agree that during my employment and for a period of one year following
termination of my employment for any reason, I will not directly or indirectly,
in any capacity, provide products or services competitive with or similar to
products or services offered by the Company to any person, company or entity
which was a customer for such products or services and with which customer I had
direct or indirect contact regarding those products or services or about which
customer I learned Confidential Information at any time during the one year
prior to termination of my employment with the Company.

(6) If I am an officer subject to Section 16 of the Securities Exchange Act of
1934 on the day of this grant, I acknowledge that the Covered Options are
subject to the terms and conditions of the Company’s Policy Regarding Recoupment
of Incentive Payments Upon Financial Restatement (such policy, as it may be
amended from time to



--------------------------------------------------------------------------------

time, being the “Recoupment Policy”). The Recoupment Policy provides for
determinations by the Company’s independent directors that, as a result of, in
whole or in part, intentional fraud or misconduct by me, the Company’s financial
results were restated or materially misstated (a “Policy Restatement”). In the
event of a Policy Restatement, the Company’s independent directors may require,
among other things (a) cancellation of any of the Covered Options that remain
outstanding; and/or (b) reimbursement of any gains realized in respect of the
Covered Options, if and to the extent the conditions set forth in the Recoupment
Policy shall apply. Any determinations made by the independent directors in
accordance with the Recoupment Policy shall be binding upon me. The Recoupment
Policy is in addition to any other remedies which may be otherwise available at
law, in equity or under contract to the Company.

(7) I acknowledge that any benefits I may receive from the Covered Options shall
be subject to repayment or forfeiture as may be required to comply with the
requirements of the U.S. Securities and Exchange Commission or any applicable
law, including the requirements of the Dodd-Frank Wall Street Reform and
Consumer Protection Act, or any securities exchange on which the Company’s
shares of Common Stock are traded, as may be in effect from time to time.

(8) I agree that by accepting the Covered Options, if I violate the terms of
paragraphs 1 through and including 5 of this Agreement, then, in addition to any
other remedies available in law and/or equity, all of my vested and unvested
Covered Options will terminate and no longer be exercisable, and for all Covered
Options exercised within one year prior to the termination of my employment for
any reason or anytime after termination of my employment for any reason, I will
immediately pay to the Company the difference between the exercise price on the
date of grant as reflected in the Award Agreement for the Covered Options and
the market price of the Covered Options on the date of exercise (the “spread”).

(9) The requirements of this agreement can be waived or modified only upon the
prior written consent of Motorola Mobility Holdings, Inc. I acknowledge that the
promises in this Agreement, not any employment of or services performed by me in
the course and scope of that employment, are the sole consideration for the
Covered Options. I agree the Company shall have the right to assign this
Agreement which shall not affect the validity or enforceability of this
Agreement. This Agreement shall inure to the benefit of the Company assigns and
successors.

(10) I agree that during my employment and for a period of one year following
the termination of my employment for any reason, I will immediately inform the
Company of (i) the identity of my new employer (or the nature of any start-up
business, consulting arrangements or self-employment), (ii) my new title, and
(iii) my job duties and responsibilities. I hereby authorize the Company to
provide a copy of this Agreement to my new employer. I further agree to provide
information to the Company as may from time to time be requested in order to
determine my compliance with the terms of this Agreement.

(11) I acknowledge that the harm caused to the Company by the breach or
anticipated breach of paragraphs 1, 2, 3, 4 and/or 5 of this Agreement will be
irreparable and I agree the Company may obtain injunctive relief against me in
addition to and cumulative with any other legal or equitable rights and remedies
the Company may have pursuant to this Agreement, any other agreements between me
and the Company for the protection of the Company’s Confidential Information, or
law, including the recovery of liquidated damages. I agree that any interim or
final equitable relief entered by a court of competent jurisdiction, as
specified in paragraph 14 below, will, at the request of the Company, be entered
on consent and enforced by any such court having jurisdiction over me. This
relief would occur without prejudice to any rights either party may have to
appeal from the proceedings that resulted in any grant of such relief.

(12) With respect to the Covered Options, this Agreement is my entire agreement
with the Company. No waiver of any breach of any provision of this Agreement by
the Company shall be construed to be a waiver of any succeeding breach or as a
modification of such provision. The provisions of this Agreement shall be
severable and in the event that any provision of this Agreement shall be found
by any court as specified in paragraph 14 below to be unenforceable, in whole or
in part, the remainder of this Agreement shall nevertheless be enforceable and
binding on the parties. I also agree that the court may modify any invalid,
overbroad or unenforceable term of this Agreement so that such term, as
modified, is valid and enforceable under applicable law. Further, I
affirmatively state that I have not, will not and cannot rely on any
representations not expressly made herein.

(13) I accept the terms of this Agreement and the above option(s) to purchase
shares of the Common Stock of the Company, subject to the terms of this
Agreement, the Plan, and any Award Agreement issued pursuant thereto.

 

- 2 -



--------------------------------------------------------------------------------

I am familiar with the Plan and agree to be bound by it to the extent
applicable, as well as by the actions of the Company’s Board of Directors or any
committee thereof.

(14) I agree that this Agreement and the Plan, and any Award Agreement issued
pursuant thereto, together constitute an agreement between the Company and me. I
further agree that this Agreement is governed by the laws of the State of
Delaware U.S.A., without regard to the provisions governing conflict of laws and
that any and all disputes relating to, concerning or arising from this
Agreement, or relating to, concerning or arising from the relationship between
the parties evidenced by this Agreement, shall be brought and heard exclusively
in the United States District Court for the District of Delaware or the Delaware
Superior Court, New Castle County.

(15) I acknowledge that, if a “Change in Control” (as defined in the Plan) of
Motorola Mobility Holdings, Inc. occurs and the successor or survivor
corporation does not convert, assume or replace the Covered Options, then:
(i) all of my unvested Covered Options will be fully vested immediately prior to
the Change in Control and (ii) following such Change in Control, all of my
Covered Options that I have not exercised as of the Change in Control shall
terminate and cease to be outstanding. Further, with respect to any Covered
Options that are converted, assumed or replaced as described in the preceding
paragraph, such converted, assumed or replaced options shall provide that they
will be fully vested and exercisable until the Date of Expiration set forth in
the Award Agreement for the Covered Options if I am involuntarily terminated
(for a reason other than “Cause”) or if I quit for “Good Reason” within 24
months of the Change in Control. As used herein, “Cause” means (a) my conviction
of any criminal violation involving dishonesty, fraud or breach of trust or
(b) my willful engagement in gross misconduct in the performance of my duties
that materially injures the Company (as defined above); and “Good Reason” means
that one of the following occurs without my written consent: (a) a material
demotion or material diminution of my duties, responsibilities and authority;
(b) a material reduction in my base salary or annual incentive opportunities as
in effect during the ninety day period immediately prior to the Change in
Control, or as the same may be increased from time to time (except for
reductions in annual incentive opportunities due to individual performance
adjustments); (c) my assignment to a position requiring relocation of more than
fifty miles from the location of my employment immediately prior to the Change
in Control; or (d) termination of my employment by the Company (as defined
above) other than pursuant to a notice of termination which indicates my
employment has been terminated for Cause and sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for the termination of my
employment.

 

 

  

 

  

 

Date    Signature    Printed Name      

 

      Commerce ID

IN ORDER FOR THE ABOVE-REFERENCED OPTION(S) TO BE AWARDED, THIS AGREEMENT,
SIGNED AND DATED, MUST BE RETURNED TO MOTOROLA MOBILITY HOLDINGS, INC. c/o
EQUITY ADMINISTRATION NO LATER THAN                                         .

 

- 3 -